DETAILED ACTION
         	Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This instant Office Action is in response to Original Filing on 9/29/2020.
Claims 1-53 are pending and subject to election/restriction requirement.
3.	An attempt was made via telephone to contact the Applicant’s representative. 
4.	Application Type is Utility under 35 USC 111(a).
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group
Claims
Drawn to:
CPC (search area)
1  (I) 
1-25, 40-51
1. An apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a downlink control information on a physical downlink control channel, the downlink control information comprising one or more of an indication of a set of transmission configuration indicator states related to a physical downlink shared channel, one or more receive beams associated with the set of transmission configuration indicator states, or a physical downlink shared channel scheme; decode the downlink control information; determine a temporal period associated with the indication of the set of transmission configuration indicator states; and receive, based at least in part on the temporal period, the physical downlink shared channel according to one or more of the set of transmission configuration indicator states, the one or more receive beams associated with the set of transmission configuration indicator states, the physical downlink shared channel scheme, or one or more default receive beams.
H04W72/1289

H04W16/28

H04W72/042


2  (II) 
26-39, 52, 53
26. An apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify, based at least in part on a control resource set identifier, a first default receive beam of a set of default receive beams; receive an indication of a second default receive beam of the set of default receive beams; determine the second default receive beam based at least in part on the indication; and receive one or more data samples jointly for physical downlink shared channels over the first default receive beam and the second default receive beam.
H04W72/0453

H04W72/046

H04W8/24


2.	Inventions I and II are distinct from each other because each group does not need the other group to function (See MPEP § 806.05(f)). 
Regarding Invention/Group I, the subject matter claimed corresponds to a Method and Apparatus for receiving downlink control information comprising TCI (transmission configuration indicator) states related to PDSCH (physical downlink shared channel) and determining temporal period associated with TCI states. Receiving a physical downlink shared channel based on parameters received in a downlink control channel.
Regarding Invention/Group II, the subject matter claimed corresponds to a Method and Apparatus for identifying based on CORESET (control resource set) Identifier default receive beams, and  identifying default receive beams used for jointly receiving data samples. 
When comparing Group I and II, Group I is directed to a User Equipment receiving downlink information with parameter i.e. TCI states on downlink channels from a Base Station and determining a temporal period. However, Group II is directed to assignment of resources i.e. CORESET and based on CORSET ID to determine default beams and receive joint data samples.
In summary, when comparing the different groups listed above there are multiple inventions being claimed. Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reason(s) apply:
(a)    the inventions require a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d)    the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
4. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 22, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477